Citation Nr: 1735842	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  07-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes, L3-L5, claimed as a lower back condition.

2.  Entitlement to service connection for degenerative changes with disc bulge, C4- C6, claimed as neck numbness and pain, to include as secondary to the lower back condition.

3.  Entitlement to service connection for a left leg condition, to include as secondary to the lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1976 and from January 7, 2002 to January 24, 2002.  The Veteran also had periods of active and inactive duty training in the Army Reserves until August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in August 2011 and February 2014 when it was remanded for additional development.

Pursuant to the Board's February 2014 remand, the Agency of Original Jurisdiction (AOJ) performed additional development and provided the Veteran with VA examinations.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's diagnosed back condition did not manifest during a period of active duty, and is not shown to be related to an active duty period of service, or to have been incurred or aggravated during a period of ACDUTRA and/or INACDUTRA.

2.  The Veteran's diagnosed neck condition was not manifested during a period of active duty, and is not shown to be related to an active duty period of service, or to have been incurred or aggravated during a period of ACDUTRA and/or INACDUTRA.

3.  It is not shown that the Veteran has, or during the pendency of this claim, has had a diagnosed disease or injury of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a neck disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for entitlement to service connection for a left leg disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2016).  

A.  Lower back condition

The Veteran contends that his lower back condition is directly related to active service.

Service treatment records (STR) indicate that the Veteran was involved in a motor vehicle accident on January 31, 2000.  According to Active Duty for Training detail sheet provided by the United States Army Human Resources Command in October 2012, the motor vehicle accident did not occur during a period of active or inactive duty nor did it occur during a period of time where the Veteran was traveling to or from service.  The record provides that the Veteran was on inactive duty for training from January 7-9, 2000 and from February 5-6, 2000.

STRs provide that prior to the motor vehicle accident on January 31, 2000, the Veteran complained of back pain on one occasion.  A record dated April 20, 1996, provides that the Veteran complained of back pain after using a sledge hammer to put up tents; the record notes that the Veteran's back pain was from overuse.

STRs provide that an MRI of the lumbar spine was conducted on March 1, 2000.  The MRI report provides that the examiner's impression was that at L5-S1, there was moderately severe degenerative disk disease with small posterocentral spondylitic ridge along the inferior margin of L5.  The examiner noted that there was no obvious neural deformity at the site but there was some crowding of the L5 nerve root within the left foramen also due to spondylosis.  The examiner noted mild degenerative disk disease at L4-5 with right posterolateral disk bulge causing some crowding of the right L4 nerve root within the foramen.  The examiner also noted moderate degenerative disk disease without significant mass effect at L3-4 and a small right posterior disk bulge at L1-2 or possibly small protrusion causing focal deformity of the anterior margin of the thecal sac.

STRs after the motor vehicle accident indicate a history of treatment for back pain, noted as chronic pain syndrome secondary due to an automobile accident, chronic back problems, and lumbar disc disease.  A record from December 28, 2001 indicates that the Veteran was taking medication for his chronic back pain for the past couple of years.  A record dated February 21, 2002 notes a history of back and cervical disc disease from the Veteran's automobile accident but indicates that the Veteran's current symptoms were significantly different from his prior symptoms.

In February 2013, the Veteran was afforded a VA examination for his back condition.  During this examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The report indicates that the Veteran reported  hearing a popping sound in his lumbar spine while lifting a heavy box during reserve service in 1978, and that since then he has experienced a sharp pain in his lower back.  The examiner opined that the Veteran's lumbar spine degenerative joint disease was not caused by any other diagnosed condition during active duty.

The Board previously noted that the February 2013 examination did not reference STRs indicating that the Veteran complained of back pain during active duty in April 1996, and determined that a new VA examination was warranted.

The Veteran was afforded a new VA examination for the lumbar spine in April 2014, and it provides a diagnosis of degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's currently claimed degenerative joint disease of the lumbar spine was not caused by any diagnosed condition during this active duty.  The examiner explained that the Veteran complained of back pain in service.  The examiner specified that a non-specific back pain is not the same as the degenerative joint changes even though degenerative joint changes can cause pain.  The examiner explained that non-specific back pain is usually due to a muscular strain.  The examiner noted that the Veteran answered in the negative on his separation examination questionnaire regarding any back pain.  The examiner noted that muscular strain or back strain is not one of the OSC designated chronic illnesses, and that there was no record showing that his back strain on April 20, 1996 continued as a chronic condition.

The Board finds that the most probative evidence of record is the April 2014 examination report.  As this is is evidence against a finding that the nexus element has been met, the appeal as to the low back claim must be denied.  There is no evidence of a nexus between the Veteran's claimed back condition and his military service.  Thus, the Veteran's claim for service connection for degenerative changes, L3-L5, claimed as a lower back condition must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


B.  Neck condition

The Veteran contends that he suffers from a neck disability, related to service, or alternatively, secondary to his claimed lower back disability.

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine, as indicated by diagnostic imaging studies of the cervical spine.  The examiner opined that the Veteran's current degenerative joint disease of the cervical spine was not caused by any diagnosed condition during his active duty.  The examiner explained that a review of the record revealed that the Veteran's complaints regarding neck pain appear after the January 2000 motor vehicle accident.  The examiner stated that prior to the accident, there is no degenerative joint disease of the cervical spine indicated in the record.

In May 2014, the Veteran underwent another VA examination for the cervical spine.  The examiner confirmed the Veteran's diagnosis of degenerative cervical spine disease.  The examiner opined that the Veteran's claimed neck condition is not related to nor had its onset during active military service.  Additionally, the examiner stated that the Veteran's neck condition was not caused or aggravated by the Veteran's claimed lower back disability.

The examiner provided that a review of the record revealed an episode of mechanical type left sided neck pain in April 1991 during physical training.  However, there was no documentation of persistence of recurrence or residuals in subsequent reports of medical exams and histories.  The examiner explained that mechanical type neck pain or strain are episodes of acute pain associated with specific activities or events which are generally transient, self-limited, and respond to rest and medication.  Different episodes are caused by and specific to different activities at different times; they are not related to nor caused by prior episodes.  The examiner also noted that soft tissue/muscle strains do not cause bony or arthritic changes.

Service treatment records provide that prior to the motor vehicle accident in January 2000, the Veteran complained of neck pain in May 1997 and was referred to the eye clinic.  Medical records provide that the Veteran reported no other neck problems.  An MRI on March 1, 2000 showed minor disc bulging of questionable significance, and cervical spine x-rays in 2007 showed some degenerative (osteoarthritic) changes.  The May 2014 examiner stated that there is no sound scientific basis for attributing primary arthritis of one joint to another, and that there is no objective evidence that the Veteran's current claimed neck condition is in any way related to active duty service nor the claimed back condition.  The report provides that diagnostic testing was completed and that arthritis of the cervical spine was indicated.  The examiner reviewed the Veteran's file, explaining any related issues found in the record, noting that aside from the reported pain in his neck in April 1991, there is no mention of the claimed condition.  After January 31, 2000, the date of the Veteran's motor vehicle accident, the Veteran reported neck pain on a number of occasions, stating that he had neck pain after a motor vehicle collision.

While the Veteran has a current diagnosis of degenerative joint disease of the cervical spine, his condition was not related to, nor had its onset during active military service.  The record provides no evidence of a connection between the Veteran's claimed condition and his military service.  Thus, the Veteran's claim for service connection for his neck condition does not meet the criteria required for direct service connection.

Regarding secondary service connection, as discussed above, service connection has been denied for the Veteran's claimed lower back disability; therefore, service connection secondary to the lower back disability is not warranted for the Veteran's neck condition.

For the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for degenerative changes with disc bulge, C4-C6, claimed as neck numbness and pain, to include as secondary to the lower back condition; therefore, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  .

C.  Leg condition

The Veteran contends that he has a current left leg condition related to service, or alternatively, secondary to his claimed lower back disability.

In February 2013, the Veteran was afforded a VA examination for the knee and leg.  The report indicates that the Veteran reported that he fell and popped his left knee in 1981, and that since that time he has experienced pain and instability.  After reviewing the record, the examiner opined that the Veteran's left knee strain was not caused by any diagnosed condition during active duty, finding the claims file to be silent regarding a left knee strain.  The record does not show an injury to the left knee during a period of INACDUTRA in 1981; which the Board finds to be highly probative.

The Board previously noted that the February 2013 examination did not address STRs from April 15, 1991, indicating that the Veteran complained of muscle pain in both legs when running.  The impression at the time was muscular strain.

Accordingly, the Veteran was afforded a new VA examination of his leg in May 2014.  The report indicates that the examiner found no objective evidence of left leg pathology.  The examiner noted that a review of the record revealed an episode of leg pain diagnosed as pulled muscle from running during physical training in 1991, without specific pathology of the left leg on examination.  The examiner provided that since that time, there was no documentation of residuals, recurrence, or persistence in the subsequent reports of medical histories and examinations from 1991, 1996, 2001, and 2002.  The examiner provided that there was no documentation to indicate that the pulled muscle was more than an acute, transient symptom.  The examiner noted that soft tissue muscle pull or ache is not unusual in any individual during strenuous activities, but that it does not constitute a disease, and that one episode does not cause another.  Additionally, the examiner stated that primary leg muscle strains would have absolutely no relationship to lumbar spine degenerative changes, as they are anatomically distant and non-contiguous, noting no pathomechanical correlation.  Finally, the report provides that a clinical examination of the left leg indicated that it was within normal limits.

Regarding secondary service connection, as discussed above, service connection has been denied for the Veteran's claimed lower back disability; therefore, service connection secondary to the lower back disability is not warranted for the Veteran's claimed leg condition.

Because the most probative evidence of record is that the Veteran does not have a current left leg disability, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for degenerative changes, L3-L5, claimed as a lower back condition is denied.

Entitlement to service connection for degenerative changes with disc bulge, C4- C6, claimed as neck numbness and pain, to include as secondary to the lower back condition is denied.

Entitlement to service connection for a left leg condition, to include as secondary to the lower back condition is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


